EXAMINERS’ COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment after final dated 4/12/2021.  

Election/Restrictions
Claims 1-4 and 8-15 are allowable. The restriction requirement among the three species, as set forth in the Office action mailed on 7/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/28/2020 is withdrawn.  Claims 5-7, directed to various  withdrawn from further consideration because claim 1 remains generic to the species presented in the dependent claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record includes the previous references applied in the 103 rejection.  SMC Corp. (JP2006226377) discloses a bottom surface; however, the bottom surface would have to be interpreted as the surface within the manifold, at the end of 9b and 9c at the opening leading to 8B and 8C as this is the surface that is opposite to the valve mounting surface.  The exhaust ports would have to be interpreted as the openings from 9b and 9c that lead to 8B and 8C and the exhaust paths would be the paths leading from the valve mounting surface to the bottom surface and defined by 9b and 9c.  As the exhaust ports would be at the end of the exhaust paths, this interpretation would not meet the recited, “wherein the individual exhaust paths communicate with the exhaust ports through the silencer members”.  The claim is seen to require the silencer members to be located between the exhaust paths and the exhaust ports as the last clause describes the individual exhaust paths communicating with the exhaust ports through (or via) the silencer members.  It further would not have been obvious to modify SMC Corp. to meet this limitation (and in conjunction with the other recited limitations) as this would be a complete redesign of the exhaust flow paths of SMC Corp. and the desired operational aspects of SMC Corp.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753